department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil s dollar_figure dollar_figure dollar_figure dollar_figure tax_exempt_and_government_entities_division date date legend b individual o i p m m m m a i a i z i v o j m i i c i l x i k k n individual individual - individual l i individual individual business individual individual business plan business business state state business dollar amount dollar amount dollar amount dollar amount dollar amount date date date dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issue a b cc are you formed to obtain grants primarily benefitting b and c through m yes for the reasons given below will you operate in a commercial non-exempt manner yes for the reasons given below will your activities serve substantial non-exempt purposes contrary to sec_501 of the code yes for the reasons stated below facts b and c owners founders of m and n were approached by j about opportunities to pursue grants j works for h a professional grant writing company based in p m a for profit business is a mobile home park community that operates on land owned by b and c m is also managed operated by b and c r was created with the intention of learning the construction business so property of m could be further developed r later became n b engaged in land reclamation activities such as the planning and design of land parcels clearing grading hauling water and sewer construction and road construction b owned and operated excavators back hoes bul dozers and dump trucks these experiences gave b the background he needed to begin company m in as well as offered opportunities for b to gain insight into working with the public much of the infrastructure work for m although the building of the water and sewer pump station and asphalt paving were subcontracted n completed j informed b and c that h could provide specialized services focused primarily on but not limited to the grant writing process as a result beginning on date y h contracted with b and c through m to perform the following professional business service sec_1 executive summary company structure product and service description marketing plan three year financial projections letter writing grant writing service sec_1 foundation research grant application preparation and packaging grant writing consulting clients on best avenue to reach grant funding goals as part of the grant writing process h has promised over dollar_figure paid to either you or m b and c have paid h over dollar_figure services would be secured and to date for all contracted as part of this process for obtaining grants b and c were instructed by h to form a non- profit entity and file form_1023 for exemption another contract was created for h to aid in this service a charter with filed articles a corporate minute book with bylaws sample minutes a corporate seal and customized stock certificates would be received under the guidance of h on date x you were incorporated in the state of p and form_1023 was submitted on date z b also investigated what sec_501 required and discussed his findings with k a senior case manager with h b could reach the goals of providing affordable housing preserving natural environments and offering educational opportunities related to the housing and environmental aspects through your organization b stated these goals seemed to be a natural fit for sec_501 when b looked at part iii sec_1 of form_1023 which states sec_501 requires that organization’s documents list their exempt_purpose s such as charitable religious educational and or scientific purposes’ b stated that at least three of the purposes would fit your activities when asked why you applied for exemption you stated that b was pursuing small_business grants for b’s for-profit company m when you were contacted about h’s grant services b first conducted research on h found them in good standing and then proceeded to sign contracts with h for grant writing services for b’s for-profit company m you stated that h is acting as a conduit and or facilitator to assist b to seek grant funding from foundations for m your articles of incorporation list g as the registered agent and f as the incorporator both g and f are affiliated with h your articles and bylaws both state you are organized for exclusively c purposes your governing body includes b as president d as treasurer and e as secretary your stated mission is to share the blessing of residing in the low county of state q so that others may have improved quality of life through affordable residences access to natural landscapes and opportunities that will foster growth as a family and a community you have access to numerous leased lots on acres of land where mobile homes can be installed and offered to people whose modest incomes do not allow them to live in more affluent communities you describe the property as having brick underpinning paved driveways spacious decks and landscaped yards street lights underground utilities and public water and sewer are already operational unlike other mobile home parks in the area this community offers large lots with mature trees in a natural setting the web site for m also reflects similar information on the community roads are paved with curbs gutters your executive summary states that you are a start-up nonprofit foundation that seeks to provide affordable housing and hands on vocational education experiences you will operate in an already established for-profit mobile home community to provide housing opportunities to persons of moderate incomes you plan to lease or rent mobile homes and 2-bedroom energy-efficient green cottages you hope to sell some of the mobile home units to interested tenants once the economy becomes profitable again you will purchase each 1400sq ft mobile home for dollar_figures and construct each sq ft energy efficient cottage for a cost of st you will secure leases for sixteen lots place mobile homes on ten of them build cottages on five and build one office apartment building you state if funding is received you will add more residences for sale or lease with a percentage of the proceeds used for charitable purposes and improving community amenities additionally you want to construct a nature walk through the wetlands a picnic area by the lake and add playground equipment all improvements and additions are being done on the acres of land operated by m and owned by b and c the lots referenced in your plan are provided through a lease agreement with m and financial resources for the homes cottages equipment and employees will be provided through grant funding income from rentals and leases will eventually allow you to support your activities your business plan has a section for ‘milestones’ under that section the following planned implementations were included e pay off mortgage on infrastructure costs e sq ft mobile homes 3-bdrm e purchase ton long bed company truck e mini excavator e equipment trailer e ford e-350 15-passenger van e track loader e farm tractor e playground equipment e7 sq ft mobile home 3-bdrm e construct nature walk picnic e construction of sq ft cottages e construct office building each of these milestones had exact cost figures listed with cost projections ranging from less then dollar_figure to over dollar_figure totaling over dollar_figure that you anticipated paying through the promised funding your current physical location is an office within a maintenance building of m you explained that funding received by m would pay off the mortgage of the property owned by b and c and that you would then have a year lease of that property the rental income from this lease would then pay off additional mortgage debt incurred by m from infrastructure construction done on the surrounding properties owned by b and c while you provided executed agreements for_the_use_of equipment and other facilities from m you did not provide a signed and dated copy of the rental agreement for_the_use_of the building office paying down this existing infrastructure debt will entitle you access to numerous leased lots on acres of land owned by b and c where mobile homes can be installed and offered to people whose modest incomes do not allow them to live in more affluent communities while you listed zero dollars in revenue and expenses on form_1023 your business plan shows you anticipate approximately dollar_figure in revenue primarily consisting of government and private grants of that you project approximately dollar_figure in expenses including payroll marketing construction expenses depreciation and asset purchases start-up expenses would include creation as a legal entity the business plan and pursuit of grant funds which have been paid for from b and c’s personal funds you will reimburse b and c for those expenses when grant funding is attained the balance_sheet in your business plan also shows excess funding will actually satisfy a current mortgage once grant funding is received b and c are the primary members of your management team b will manage all aspects of the park related construction tasks and responsibilities receiving a salary in the amount of dollar_figureu c will serve as the administrative secretary bookkeeper and receive a salary of dollar_figurev the two officers individual d treasurer and individual e secretary will also serve as consultants and receive a salary of dollar_figurew each annually law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides an organization is not organized and operated exclusively for one or more exempt purposes unless it serves public rather than private interests thus to meet the requirement it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt church by mail inc v commissioner t c memo affd 765_f2d_1387 cir church by mail sent out sermons in numerous mailings which required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the court_of_appeals pointed out that the critical inquiry is not whether particular contractual payments to a related for- profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church moreover the ministers’ dual control of both the church and the for-profit company enables them to profit from the affiliation of the two entities through increased compensation in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes kj's fund raisers inc v commissioner t c memo affirmed aftr 2d while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders were the sole owners of a bar kj's place the organization sold lottery tickets exclusively at kj's place during regular business hours while in ku's place the lottery ticket purchasers were sold beverages the initial directors were the two founders and a related individual the initial board was replaced several times until the two founders were no longer on the board at all times these two individuals were the organization's officers salaries had been paid to them and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid application of law you are not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1 c -1 a of the income_tax regulations and therefore fail to meet the operational_test specifically you were formed for the purpose of obtaining non-profit grant funding used to make capital improvements to land owned by b and c and operated by their for-profit company m thereby serving the private interests of b and c you do not meet the provisions of sec_1_501_c_3_-1 of the regulations as funding to your organization will be used to further the personal interests of b and c as you have stated funding that is secured through your organization will be used to pay off existing infrastructure debt on property owned by b and c through m as well as to make capital improvements on the same property in addition funding will be used to compensate b and c in reclaiming funds expensed for services provided by h you also do not meet the provisions of sec_1_501_c_3_-1 as you are set up to benefit b and c directly inurement is present so you are also serving substantial private interests as seen in the better business bureau ruling the presence of any non exempt_purpose if substantial in nature will preclude exemption despite your educational activities of training individuals your overall purpose is to further benefit the business of m and its founders b and c improving the property on which m operates as well as using your organization as a vehicle for which to obtain grant funding for m consistent with the american institute for economic research ruling because your primary purpose is to construct for sale or lease manufactured homes on property owned by b and c and then generate rental income through those homes you are operating in a commercial manner indistinguishable from the activities conducted by m and n because you are operating for commercial purposes you do not qualify for exemption under c similar to the organization in kjs fund raisers as the same individual b that will have control_over your operations will also be simultaneously managing m private rather then public interests are being served the decision to use m and n’s property equipment and facilities demonstrates a lack of public oversight and or control and limited public benefit and private interests are being served improvements made on site through your training programs directly benefit the owners b and c you are structured to allow for the flow of funds to m through any grant funding that is received additionally although c is not a positioned member of your governing body she directly benefits as well through her relationship with b similar to the organization in church by mail dual control exists between certain members of your board and m that enables those owners of m your founders to benefit from this relationship through your activities m will be funded through grant applications and rental income while capital improvements will be done to properties under m’s control further the owners of m b and c will be receiving salaries and rent through lease agreements for_the_use_of those facilities for your exempt activity like the organization in international postgraduate medical foundation m benefits substantially from your operations in the form of the receipt of public funding to expand and supplement its business purposes because you are formed to further private interests through your operations you do not qualify for exemption under sec_501 applicant’s position you stated the following e e the information submitted thus far was created a long time ago and that your activities now are educational by providing vocational training for students to receive hands-on training in the construction field your purpose is to create educational opportunities for students to participate in hands-on experiences that are related to the construction industry the grant money received for the for-profit will be used to improve the mobile home community owned by for-profit company m money generated by for-profit company m through its current business operations and grant money specifically earmarked for the for-profit company m will be used to make improvements to for-profit company m mobile home community the grant money received by you will be for salaries and buying equipment used for the vocational training of students payroll or salaries will be used for classroom instruction and minimal administrative costs associated with the foundation many hands-on activities will not improve the property on which they occur because these activities will be happening over the over again ie finding property corners identifying setback creating a mock site plan based on lot size using equipment to dig and trench and then refill it improvements to property are made those improvements will only occur on land that belongs to you the long term goal is for you to secure your own facility for educational_purposes everything the non-profit purchases will be owned by the non-profit all assets of the foundation will remain assets of yours you hope to purchase a 15-passeneger van to transport students it will belong to you only you hope to purchase some equipment for training purposes that equipment will belong to you if service response to applicant’s position your articles of incorporation were filed on x and your signed contracts were signed in april may and june of respectively your business plan was for the year sec_2010 sec_2011 and sec_2012 your application_for exemption was filed in date these recent facts contradict your assertion that the operational information you have presented thus far is obsolete you indicated that your exempt_purpose would be to provide educational opportunities for students in the field of home construction while this purpose could be considered educational under sec_501 c of the code the construction of homes on property owned by b and c constitutes inurement to insiders which bars exemption under sec_501 c of the code in addition the future rental or sale of homes is a substantial non-exempt commercial purpose contrary to sec_501 c while you indicated that future grant funds received by you as well as the for-profit m will be kept separate your grant funds will be used to provide for the capital improvement of land owned by b and c who are your insiders this circumstance qualifies as inurement to insiders and is prohibited under sec_501 c of the internal_revenue_code lastly you indicate that improvements to property via the construction of homes will be made only to property you own as its your long term goal to secure your own facility the facts however demonstrate that current capital improvements will be made to property owned by b and c which will be leased to you this situation constitutes inurement of earnings and is a bar to exemption under sec_501 c of the internal_revenue_code conclusion you do not meet the requirements under sec_501 because you fail the operational_test your primary purpose is operation of a mobile home community allowing vocational students to develop and expand b and c’s property we find that you operate for non-exempt commercial purposes and for the private interests of b and c through m accordingly you do not qualify for exemption as an organization described in sec_501 of the code consideration was given to whether the applicant organization qualifies for exemption under other subsections of sec_501 of the code however based on the information that you have submitted we cannot find that you are entitled to exempt status under sec_501 of the code because you are operating for a significant non-exempt commercial purpose and for the private interests of b and c based on the above facts and law we conclude that you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance main street room cincinnati oh internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosures publication
